Case 1:18-cr-20685-KMW Document 304-8 Entered on FLSD Docket 02/17/2021 Page 1 of 1
      GOVERNMENT
        EXHIBIT
           26
       18-cr-20685
                                        DC 2019 IRREVOCABLE TRUST

                                          Beneficiary Consent Form



   I, Olympia De Castro, Grantor to the DC 2019 Irrevocable Trust, and mother and Legal Guardian to the
   three minor Beneficiaries for the DC 2019 Irrevocable Trust, F                                 (DOB:
              A                                 (DOB:                   ) and G
   (DOB:                   do hereby provide my consent for the DC 2019 Irrevocable Trust to receive a large
   real estate position in the trust, as evidenced by my signature below. I have read this Beneficiary
   Consent Form, understand it, and had the opportunity to consult an attorney about this before signing.

   DATED this ____
                14 day of __________________,
                            May               2020.




   Sign: _______________________

   Olympia De Castro

   Address: 597 Hibiscus Lane, Miami, FL., 33137
